Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
08/05/2016 09:11 AM CDT




                                                       - 400 -
                                  Nebraska Supreme Court A dvance Sheets
                                          294 Nebraska R eports
                          STATE OF FLORIDA v. COUNTRYWIDE TRUCK INS. AGENCY
                                            Cite as 294 Neb. 400




                      State of Florida, ex rel. Department of Insurance of
                       the State of Florida, receiver for United Southern
                           Assurance Company, a Florida corporation
                             authorized to transfer an insurance business
                               in   Florida, appellee, v. Countrywide Truck
                                      Insurance Agency, Inc., a Florida
                                     corporation, et al., appellees, and
                                         William E. Gast, appellant.
                                                  ___ N.W.2d ___

                                        Filed August 5, 2016.    No. S-15-515.

                1.	 Jurisdiction: Appeal and Error. An appellate court determines juris-
                    dictional questions that do not involve a factual dispute as a matter
                    of law.
                2.	 Attorney and Client. Persons not licensed to practice law in Nebraska
                    are prohibited from prosecuting an action or filing papers in the courts
                    of this state on behalf of another.
                3.	 Standing: Claims: Parties. To have standing, a litigant must assert the
                    litigant’s own rights and interests.
                4.	 Jurisdiction: Final Orders: Appeal and Error. For an appellate court
                    to acquire jurisdiction of an appeal, there must be a judgment, decree, or
                    final order entered by the court from which the appeal is timely taken.
                5.	 Jurisdiction: Appeal and Error. Where the court from which an
                    appeal was taken lacked jurisdiction, the appellate court acquires no
                    jurisdiction.
                6.	 Jurisdiction: Recusal. Where an attorney pursues a motion for recusal
                    that is frivolous or made in bad faith, the district court has jurisdiction
                    to enter a sanction under Neb. Rev. Stat. § 25-824 (Reissue 2008) when
                    it is timely requested, regardless of whether the district court lacked
                    jurisdiction to adjudicate the merits of the underlying dispute.
                7.	 Appeal and Error. To be considered by an appellate court, an error
                    must be both specifically assigned and specifically argued in the brief of
                    the party asserting the error.
                             - 401 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
      STATE OF FLORIDA v. COUNTRYWIDE TRUCK INS. AGENCY
                        Cite as 294 Neb. 400

   Appeal from the District Court for Douglas County: Peter
C. Bataillon, Judge. Affirmed.

  William E. Gast, pro se.

   Robert F. Craig and Anna M. Bednar, of Robert F. Craig,
P.C., for appellee State of Florida.

   Heavican, C.J., Wright, Miller-Lerman, Cassel, Stacy, and
K elch, JJ.

  Cassel, J.
                       I. INTRODUCTION
   William E. Gast appeals from a district court order sanction-
ing him for filing a frivolous motion to recuse the trial judge.
Gast challenges the district court’s jurisdiction to enter the
order. We conclude that the district court had jurisdiction to
sanction Gast for a frivolous motion, regardless of whether it
had jurisdiction over the underlying case. We therefore affirm
the district court’s order.

                       II. BACKGROUND
                     1. Procedural History
   This case has a long and complicated procedural history,
most of which is irrelevant in this appeal. Briefly summarized,
this action began in 1998, when the State of Florida filed a
complaint on the relation of the Department of Insurance of
the State of Florida, which was appointed as receiver of United
Southern Assurance Company, an insolvent insurance com-
pany. Florida named Countrywide Truck Insurance Agency,
Inc. (Truck), Countrywide Insurance Agency, Inc. (Agency),
and David L. Fulkerson as defendants. It alleged that Truck
owed money to United Southern Assurance Company and that
Fulkerson used Truck and Agency to convert that money to his
personal use.
                                   - 402 -
               Nebraska Supreme Court A dvance Sheets
                       294 Nebraska R eports
          STATE OF FLORIDA v. COUNTRYWIDE TRUCK INS. AGENCY
                            Cite as 294 Neb. 400

   In the course of the litigation, this case reached this court
at least three times—in 1999,1 2005,2 and 2008.3 In 2008, we
reversed an order directing a verdict in favor of Florida. The
state of the record makes it difficult to discern what happened
next. Gast did not file a praecipe for a bill of exceptions in
this appeal, and he does not cite to a bill of exceptions in
his brief.
   The parties’ pleadings and the district court’s orders in the
transcript indicate that Fulkerson died in 2009 and that pro-
bate proceedings began. Diederike M. Fulkerson, Fulkerson’s
wife, became personal representative of Fulkerson’s estate.
And the estate was added as a defendant in this case. Through
Diederike’s filings in the probate proceeding, Florida discov-
ered that Diederike was a partner or co-owner in Truck and
Agency and that Fulkerson had transferred certain funds or
assets to her before his death. Florida filed a motion for revi-
vor in district court requesting that the court revive the action
and allow it to substitute Diederike as a defendant. The district
court sustained the motion for revivor, and Florida dismissed
Fulkerson’s estate as a party. At the conclusion of the probate
proceedings, the probate court discharged Florida’s cause of
action against Fulkerson’s estate.

                     2. Orders at Issue
                        (a) Judgment
   On May 12, 2015, the district court entered an order against
Truck, Agency, and Diederike. It concluded that Fulkerson
fraudulently transferred the money Truck owed United

 1	
      State of Florida v. Countrywide Truck Ins. Agency, 258 Neb. 113, 602
N.W.2d 432 (1999).
 2	
      State of Florida v. Countrywide Truck Ins. Agency, 270 Neb. 454, 703
N.W.2d 905 (2005).
 3	
      State of Florida v. Countrywide Truck Ins. Agency, 275 Neb. 842, 749
N.W.2d 894 (2008).
                               - 403 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
      STATE OF FLORIDA v. COUNTRYWIDE TRUCK INS. AGENCY
                        Cite as 294 Neb. 400

Southern Assurance Company to Agency and that he later
transferred it to himself and Diederike.
   Agency and Diederike, whom Gast was then representing,
filed a notice of appeal on May 27, 2015, which stated their
intention to prosecute an appeal from the May 12 order. The
appeal was docketed in this court under case No. S-15-476
(first appeal). We later dismissed that first appeal for failure to
file briefs.
                          (b) Sanctions
   On May 29, 2015, the district court entered an order sanc-
tioning Gast (sanctions order) for filing a frivolous motion to
recuse. It concluded that Gast’s motion to recuse “was ground-
less and frivolous,” and it ordered Gast to personally pay
Florida $15,000 in attorney fees.
   Gast filed a notice of appeal on June 5, 2015, and the
appeal was docketed in this court as case No. S-15-515
(second appeal). The notice of appeal stated that Gast, plus
Agency and Diederike, intended to prosecute an appeal from
the sanctions order. But by the time that Gast filed a brief in
the second appeal, his license to practice law in the State of
Nebraska had been suspended. Because it was not clear from
the brief whether Gast filed it in his own behalf or in a rep-
resentative capacity for Agency and Diederike, we issued an
order to show cause why the brief should not be stricken as
having been filed by a person not authorized to practice law.
After Gast responded, we ordered that we would consider
Gast’s brief as filed in a pro se capacity on behalf of Gast
only, and not in a representative capacity as an attorney for
any other party. Agency and Diederike did not file a sepa-
rate brief.
                III. ASSIGNMENTS OF ERROR
    Gast assigns that the district court erred in (1) “entertain-
ing subject matter jurisdiction and entering judgment against
. . . Diederike . . . and her attorney, . . . Gast”; (2) denying the
motion to recuse; and (3) failing to sanction Florida.
                                  - 404 -
               Nebraska Supreme Court A dvance Sheets
                       294 Nebraska R eports
          STATE OF FLORIDA v. COUNTRYWIDE TRUCK INS. AGENCY
                            Cite as 294 Neb. 400

                IV. STANDARD OF REVIEW
   [1] An appellate court determines jurisdictional questions
that do not involve a factual dispute as a matter of law.4
                           V. ANALYSIS
   [2,3] First, we note that we cannot address Gast’s second
and third assignments of error, because they assert claims
belonging to Agency and Diederike. Gast cannot assert these
claims on their behalf, because at the time he filed the brief,
his license to practice law had been suspended. Persons not
licensed to practice law in Nebraska are prohibited from pros-
ecuting an action or filing papers in the courts of this state
on behalf of another.5 And Gast has no standing to assert the
second and third assigned errors in his own behalf. To have
standing, a litigant must assert the litigant’s own rights and
interests.6 As a nonparty in the underlying case, Gast has no
personal right or interest related to the court’s denial of the
motion to recuse or its failure to sanction Florida.
   We therefore turn to Gast’s first assignment of error. Gast
assigns that the district court erred in entering judgment against
Diederike and against him, because it lacked subject matter
jurisdiction. Again, we will not address Gast’s claims regard-
ing Diederike, because he cannot assert claims on her behalf.
Therefore, we determine only whether the district court had
jurisdiction to sanction Gast.
   [4] Gast’s argument does not contest the finality of the
sanctions order. For an appellate court to acquire jurisdic-
tion of an appeal, there must be a judgment, decree, or final
order entered by the court from which the appeal is timely
taken.7 When the district court entered the sanctions order,

 4	
      Despain v. Despain, 290 Neb. 32, 858 N.W.2d 566 (2015).
 5	
      Steinhausen v. HomeServices of Neb., 289 Neb. 927, 857 N.W.2d 816
      (2015).
 6	
      Sherman T. v. Karyn N., 286 Neb. 468, 837 N.W.2d 746 (2013).
 7	
      City of Ashland v. Ashland Salvage, 271 Neb. 362, 711 N.W.2d 861
      (2006).
                                     - 405 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
           STATE OF FLORIDA v. COUNTRYWIDE TRUCK INS. AGENCY
                             Cite as 294 Neb. 400

the court had already disposed of all of the claims raised in
the underlying litigation. Thus, the sanctions order was final
and appealable.8
   [5] Rather, Gast argues that the district court lacked juris-
diction of the underlying dispute. He premises the lack of the
district court’s jurisdiction on the probate court’s discharge
of Florida’s claim against Fulkerson. He then argues that
Fulkerson’s estate was a necessary party. He does not make
any argument regarding the sanctions order in his brief. But
through his challenge to the district court’s jurisdiction in the
underlying case, he impliedly argues that the district court
lacked jurisdiction to sanction him. And, of course, where the
court from which an appeal was taken lacked jurisdiction, the
appellate court acquires no jurisdiction.9
   We conclude that whether the district court had jurisdic-
tion in the underlying case is irrelevant, because the district
court had jurisdiction to sanction Gast. We are persuaded by
the U.S. Supreme Court’s analysis in Willy v. Coastal Corp.,10
where the Court held that a federal district court order sanc-
tioning an attorney pursuant to Fed. R. Civ. P. 11 may stand,
even where it is later determined that the district court lacked
subject matter jurisdiction over the underlying case. The
Court reasoned that attorney sanctions are authorized by
the Federal Rules of Civil Procedure and that they are col-
lateral to the merits of the case. It stated: “‘[An] imposition
of a Rule 11 sanction is not a judgment on the merits of an
action. Rather, it requires the determination of a collateral
issue: whether the attorney has abused the judicial process,
and, if so, what sanction would be appropriate.’”11 It also

 8	
      See Salkin v. Jacobsen, 263 Neb. 521, 641 N.W.2d 356 (2002).
 9	
      Deuth v. Ratigan, 256 Neb. 419, 590 N.W.2d 366 (1999).
10	
      Willy v. Coastal Corp., 503 U.S. 131, 112 S. Ct. 1076, 117 L. Ed. 2d 280
      (1992).
11	
      Id., 503 U.S. at 138 (quoting Cooter & Gell v. Hartmarx Corp., 496 U.S.
384, 110 S. Ct. 2447, 110 L. Ed. 2d 359 (1990)).
                                  - 406 -
               Nebraska Supreme Court A dvance Sheets
                       294 Nebraska R eports
          STATE OF FLORIDA v. COUNTRYWIDE TRUCK INS. AGENCY
                            Cite as 294 Neb. 400

reasoned that “the maintenance of orderly procedure” justifies
upholding the sanction.12
   The Supreme Court’s reasoning in Willy applies to sanctions
imposed on attorneys pursuant to Neb. Rev. Stat. § 25-824
(Reissue 2008). This section authorizes district courts to assess
attorney fees against an attorney “who has brought or defended
a civil action that alleges a claim or defense which a court
determines is frivolous or made in bad faith.”13 Like Fed. R.
Civ. P. 11, an award of attorney fees under § 25-824 does not
adjudicate the merits of the case. Rather, it reflects the court’s
determination that the attorney abused the judicial process by
pursuing a claim that is frivolous or made in bad faith.
   [6] We hold that where an attorney pursues a motion for
recusal that is frivolous or made in bad faith, the district court
has jurisdiction to enter a sanction under § 25-824 when it is
timely requested, regardless of whether the district court lacked
jurisdiction to adjudicate the merits of the underlying dispute.
Accordingly, we conclude that the district court had jurisdic-
tion to sanction Gast.
   [7] Gast does not question the factual basis for the sanction
or the amount of the sanction imposed. To be considered by
an appellate court, an error must be both specifically assigned
and specifically argued in the brief of the party asserting the
error.14 Thus, we do not consider either of these matters.
                       VI. CONCLUSION
   The district court had jurisdiction to sanction Gast for filing
a frivolous motion. We therefore affirm the court’s order.
                                                     A ffirmed.
   Connolly, J., not participating.

12	
      Id., 503 U.S. at 137.
13	
      § 25-824(2).
14	
      In re Claims Against Pierce Elevator, 291 Neb. 798, 868 N.W.2d 781
      (2015).